THURMAN, J.
In view of the concession made that sections 3188 and 3210, Comp. Laws Utah 1917, are not in conflict, and that one does not modify or repeal the other, I am at a loss to understand how it can be consistently contended that section 3210 does not have the same scope and meaning now that it had prior to the enactment of the other section. The fact will not be challenged that prior to the act of 1915, which is now section 3188, appraisers’ compensation was considered “costs of the proceedings had for determining the amount of such tax” and chargeable to the estate, if the estate was found subject to the tax. If section 3188 is not repugnant to section 3210, by what process of reasoning can it be contended that the meaning of section 8210 has been *376so radically changed as to practically amount to a repeal? The only wayto reconcile the two statutes so as to allow them both to stand is to adopt the rule and apply the reasoning of Mr. Justice FRICK in his dissenting opinion. Besides this, if it be assumed that the statutes are repugnant and irreconcilable, then it becomes conclusive that the Legislature intended that section 3210, as far as its language is involved in the instant ease, should stand, whatever may have been its intention with regard to section 3188. In Sess. Laws Utah 1919, c. 64, at page 174, the Legislature re-enacted and reaffirmed that portion of section 3210 which is the subject of dispute in this litigation, leaving that portion exactly as it was first enacted in 1905. This is the last expression of the Legislature as to section 3210. The last expression as to section 3188 was in 1917, and therefore, if there is any repug-nancy between the two, by every rule of construction section 3210 should retain the full meaning and effect that had been given to it prior to the enactment of section 3188.
In Lewis, Sutherland (2d Ed.) vol. 1, § 247, speaking of repeals by implication, the author says:
“The repugnancy being ascertained, the later act or provision in date or position has full force, and displaces by repeal whatever in the precedent law is inconsistent with it.”
The Chief Justice, in his opinion, makes the point that there is a difference between “fees” and “costs,” as those terms are'used in the section. As to this there is no dispute. But my contention is that what is denominated “fees” in one stage of a proceeding may become “costs” in another. For instance, the clerk of the district court is allowed by law certain fees payable in advance by the party commencing an action. If the plaintiff succeeds and is allowed his costs, the fees so paid are taxable as “costs.” They are no longer called fees. This .distinction is plainly stated in 1 Words and Phrases, Second Series, at page 1077:
“As between a party to a suit and the officer or witness the charges allowed are invariably denominated fees; but, as between the parties to the suit, these charges are usually called costs; and the word ‘cost,’ when used in relation to the expenses of legal proceedings, means a sum prescribed by law as charges for the services *377enumerated in the fee hill, City of Carterville v. Cardwell, 132 S. W. 745.”
In principle there is a close analogy between a proceeding to determine the liability of an estate to pay an inheritance tax and an action at law to recover a sum of money. The state stands in the relation of plaintiff in the action and the estate as defendant. Under section 3188 the state in the first instance pays the per diem of the appraisers, just as the plaintiff in an ordinary action advances the fees of the clerk. If the state succeeds in establishing the liability of the estate to pay the tax, the state under section 3210 recovers its costs and is reimbursed the amount theretofore paid to the appraisers. This, it occurs to me, is the plain meaning of the statutes in question, and the only rational interpretation that can be made if both sections are to stand.
I concur in the dissenting opinion.